Exhibit 24.1 POWER OF ATTORNEY Each person whose signature appears below does hereby make, constitute and appoint Larry A. Mizel, Robert N. Martin, Michael Touff and Joseph H. Fretz, and each of them, his attorneys-in-fact, with full power of substitution, for him in any and all capacities, to sign a registration statement (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “Commission”) on Form S-3 in connection with the offering by M.D.C. Holdings, Inc., a Delaware corporation (the “Company”), of $1,500,000,000 of securities, which may consist of the Company’s Common Stock, par value $.01 per share, Preferred Stock, par value $.01 per share and/or Debt Securities and including the guaranties of such Debt Securities by the subsidiaries of M.D.C. Holdings, Inc. listed in the Registration Statement, and all amendments (including post-effective amendments) thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Commission; and to sign all documents in connection with the qualification and sale of the Common Stock with Blue Sky authorities and with the Financial Industry Regulatory Authority; granting unto said attorneys-in-fact full power and authority to perform any other act on behalf of the undersigned required to be done in the premises, hereby ratifying and confirming all that said attorneys-in-fact lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Larry A. Mizel Chairman of the Board of Directors and Chief June 21, 2016 Larry A. Mizel Executive Officer (Principal Executive Officer) /s/ Robert N. Martin Senior Vice President, Chief Financial Officer June 21, 2016 Robert N. Martin and Principal Accounting Officer (Principal Financial and Accounting Officer) /s/ David D. Mandarich President, Chief Operating Officer and a Director June 21, 2016 David D. Mandarich /s/ Raymond T. Baker Director June 21, 2016 Raymond T. Baker /s/ Michael A. Berman Director June 21, 2016 Michael A. Berman /s/ David E. Blackford Director June 21, 2016 David E. Blackford /s/ Herbert T. Buchwald Director June 21, 2016 Herbert T. Buchwald /s/ Paris G. Reece III Director June 21, 2016 Paris G. Reece III /s/ David Siegel Director June 21, 2016 David Siegel
